Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

                                     CASE NO. 19-CV-22702-KMW

   CORI ANN GINSBERG, NOAH MALGERI,
   KALYN WOLF, BILL WILSON, SHANNON
   HOOD, ERIC FISHON and ROBERT
   MCKEOWN, on behalf of themselves and all
   others similarly situated,

             Plaintiffs,

   v.

   VITAMINS BECAUSE LLC, CT HEALTH
   SOLUTIONS LLC, GMAX CENTRAL LLC,
   ASQUARED BRANDS LLC, INSPIRE NOW
   PTY LTD d/b/a BoostCeuticals, HEALTHY
   WAY RX LLC, KHAKIWARE INC, and
   JOLLY DOLLAR SUPPLY COMPANY, LLC

         Defendants.
   _____________________________________/

                               DEFENDANT JOLLY DOLLAR SUPPLY
                           COMPANY, LLC’S MOTION TO STAY DISCOVERY

             Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Jolly Dollar Supply

   Company, LLC (“Jolly Dollar”) respectfully moves for a protective order temporarily staying all

   discovery in the above-captioned matter, until such time that the Court rules on Jolly Dollar’s

   Motion to Compel Arbitration (ECF No. 139, the “Motion to Compel”).

        I.       INTRODUCTION

             The sole Plaintiff asserting any claims against Jolly Dollar is Plaintiff Eric Fishon (the

   “New York Plaintiff”). Based on the record before the Court, it is undisputed that:

        -    The only claims against Jolly Dollar in this action deal with dietary supplements sold by
             Maryland-based Jolly Dollar to the New York Plaintiff;




                                                     1
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 2 of 8



      -   Jolly Dollar sells dietary supplements exclusively through Amazon’s Fulfilled By
          Amazon Program.

      -   The New York Plaintiff agreed to arbitrate any claims “relating in any way” to his
          purchase of dietary supplements from Jolly Dollar in binding individual arbitration.

      -   Jolly Dollar similarly agreed to arbitrate any claims relating to its sale of dietary
          supplements in binding individual arbitration.

   Based on these undisputed facts, Jolly Dollar moved to compel all of the New York Plaintiff’s

   claims against it to arbitration and for the reasons set forth in that motion (ECF No. 139) is

   confident it will succeed. While Jolly Dollar will refrain from reiterating the arguments set forth

   in this Motion to Compel and reply in support thereof, it is worth highlighting that if the Court

   rules in its favor on the Motion to Compel, all claims against Jolly Dollar in this matter will be

   disposed of and Jolly Dollar will not remain a party to this case.

          Given the foregoing, there is simply no good reason why the parties or Court should be

   burdened with conducting discovery and resolving inevitable discovery disputes prior to the

   Court’s ruling on Jolly Dollar’s arbitration motion.      Further, Jolly Dollar will be severely

   prejudiced if it is forced to engage in class-based discovery when the applicable arbitration

   agreements only call for individual arbitration.      Federal courts routinely temporarily stay

   discovery in such instances. This Court should too.

          Indeed, this Court has broad discretion to stay discovery where a “preliminary peek” at a

   dispositive motion reveals arguments that could entirely dispose of the case and raise pure legal

   questions that do not require discovery prior to ruling on the motion. Jolly Dollar’s Motion to

   Compel does both and, thus, the Court should order a stay until after it rules on that motion.

   Moreover, given the fact that Jolly Dollar just entered this case, a temporary discovery stay will

   have no significant impact on the timely resolution of this case, and the New York Plaintiff will




                                                    2
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 3 of 8



   suffer no prejudice. In short, there is ample “good cause” for this Court to enter a protective

   order under Rule 26(c).

      II.      ARGUMENT

               a. Legal Standard

            It is well accepted that federal district courts have broad discretion to control their

   dockets, including to enter protective orders limiting or governing the timing of discovery under

   Fed. R. Civ. P. 26(c). See, e.g., Clinton v. Jones, 520 U.S. 681, 706 (1997); Gun son v. BMO

   Harris Bank, N.A., 300 F.R.D. 581, 584 (S.D. Fla. 2014); Zendejas v. Redman, No. 15-81229-

   CV, 2017 WL 2782034, at *1 (S.D. Fla. June 26, 2017); Solar Star Sys., LLC v. Bellsouth

   Telecommunications, Inc., 2011 WL 1226119, at *1 (S.D. Fla. Mar. 30, 2011). See also Fed. R.

   Civ. P. 26(c)(1) (district courts “may, for good cause, issue an order to protect a party or person

   from annoyance, embarrassment, oppression, or undue burden or expense”); Fed. R. Civ. P.

   16(b)(4) (schedules may be modified “for good cause and with the judge’s consent.”).

            Further, the Eleventh Circuit recently re-affirmed its long-standing holding that “[f]acial

   challenges to the legal sufficiency of a claim or defense, such as a motion to dismiss based on

   failure to state a claim for relief, should . . . be resolved before discovery begins because they

   present purely legal questions and therefore, “neither the parties nor the court ha[s] any need for

   discovery before the court rules on the motion.” Chudasama v. Mazda Motor Corp., 123 F.3d

   1353, 1367 (11th Cir. 1997)) (emphasis added) (re-affirmed by Rivas v. The Bank of New York

   Mellon, 676 F.App’x 926, 932 (11th Cir. 2017)); see also Moore v. Potter, 141 F.App’x. 803,

   807-08 (11th Cir. 2005) (upholding discovery stay until ruling on pending motion to dismiss).

   Courts also routinely stay discovery pending resolution of a motion to compel arbitration. See,

   e.g., Seminole County Tax Collector v. Domo, Inc., 618CV1933ORL40DCI, 2018 WL 6620952,




                                                     3
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 4 of 8



   at *1 (M.D. Fla. Dec. 13, 2018) (“Without expressing any opinion as to the final resolution of the

   Motion to Dismiss, the Court finds that the Motion to Dismiss may be meritorious and, if

   granted, would be case dispositive because the matter would be sent to arbitration.”).

          Moreover, judges in the Eleventh Circuit (including in this District) have consistently

   found good cause to stay discovery during the pendency of a dispositive motion where, as here,

   the pending preliminary motion may dispose of the entire matter, thus obviating the need for

   costly discovery. See, e.g., Soldevilla v. On the Barrelhead, Inc., 2020 WL 597317, at *1 (S.D.

   Fla. Feb. 5, 2020); Gill-Samuel v. Nova Biomedical Corp., 2014 WL 11762719, at *1 (S.D. Fla.

   Feb. 18, 2014); Varga v. Palm Beach Capital Mgmt., LLC, 2010 WL 8510622, at *1 (S.D. Fla.

   Sept. 3, 2010); Staup v. Wachovia Bank, N.A., 2008 WL 1771818, at *1 (S.D. Fla. Apr. 16,

   2008); Nankivil v. Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003), aff’d, 87

   F.App’x 713 (11th Cir. 2003) (citing various cases). Along these lines, “[t]he issue of whether to

   enter a stay in a specific case depends … on the preliminary evaluation of the dismissal motion,”

   known as the “preliminary peek analysis.” Zamber v. Am. Airlines, Inc., 2017 WL 5202748, at

   *5 (S.D. Fla. Feb. 17, 2017). “The final conclusion ultimately rests on the specific issues raised

   in the Complaint and the dismissal motion.” Id. This Court should rule similarly in this

   instance.

               b. A preliminary peek into the Motion to Compel establishes that all claims
                  against Jolly Dollar will be compelled to arbitration.

          A “preliminary peek” into Jolly Dollar’s Motion to Compel shows it undoubtedly has

   merit. The New York Plaintiff does not (and cannot) dispute that the parties entered into

   numerous arbitration agreements requiring them to arbitrate the very claims at issue against Jolly

   Dollar in this case. The parties disagree, however, over whether there is any set of circumstances

   where a non-signatory can compel a signatory to arbitration over non-contractual claims. As set



                                                   4
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 5 of 8



   forth in the Motion to Compel and Reply, binding authority in this district concludes that Jolly

   Dollar can, in fact, compel the New York Plaintiff to arbitration under a theory of equitable

   estoppel regardless of whether the New York Plaintiff has specifically sued Jolly Dollar for

   breach of the agreement containing an arbitration provision. Jolly Dollar relies on its prior

   filings in support of this proposition. Of course, should the Court grant Jolly Dollar’s Motion to

   Compel then no remaining claims against Jolly Dollar will remain in this matter and there will

   not be a need for Jolly Dollar to engage in any discovery in this matter.

          Accordingly, a temporary stay of discovery pending Jolly Dollar’s Motion to Compel is

   warranted so that the Court can decide the pending dispositive motion without burdening the

   parties or Court with time consuming and costly discovery.

              c. The New York Plaintiff will not be prejudiced by a temporary stay of
                 discovery.

          Good cause exists for a stay of discovery since the New York Plaintiff will suffer no

   prejudice if the Court were to grant a temporary stay of discovery while it decides the Motion to

   Compel, nor can Plaintiff credibly claim otherwise.

          “[G]ood cause for discovery stay exists where [a] dispositive motion has been filed and

   [a] stay is for short time period that does not prejudice opposing party.” Nankivil, 216 F.R.D. at

   692 (citations omitted). Although this case has been pending for over a year, Jolly Dollar has

   barely been in this case for two months as it was only recently added in Plaintiffs’ fourth

   pleading in this matter. Discovery is not set to disclose in this matter until November 23, 2021.

   See ECF No. 91. Consequently, a temporary stay will have no adverse (or any) impact on the

   New York Plaintiff or the Court and, instead, may eliminate the need for, or at least properly

   focus, discovery. See Mid-Continent Cas. Co. v. G.R. Constr. Mgmt., Inc., 2017 WL 3394231, at

   *2 (M.D. Fla. Aug. 8, 2017) (finding it “appropriate to exercise its broad discretion to stay this



                                                    5
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 6 of 8



   action” pending “judicial resolution of the motions to dismiss” where plaintiff would “suffer

   little harm from not engaging [in] discovery” as the case was “still in its early stage”). Since a

   stay will not prejudice the New York Plaintiff, good cause exists and a stay is warranted for this

   additional reason.

              d. Jolly Dollar will be prejudiced unless discovery is stayed.

          Jolly Dollar, on the other hand, will also be irreparably harmed if the Court does not stay

   the trial court proceedings.    “Congress acknowledged that one of the principal benefits of

   arbitration, avoiding the high costs and time involved in judicial dispute resolution, is lost if the

   case proceeds in both judicial and arbitral forums.” Blinco v. Green Tree Servicing, LLC, 366

   F.3d 1249, 1253 (11th Cir. 2004). Even the Ninth Circuit, which is traditionally hostile to

   arbitration, has conceded that “If [a] party must undergo the expense and delay of a trial before

   being able to appeal, the advantages of arbitration—speed and economy—are lost forever.”

   Alascom, Inc. v. ITT N. Elec. Co., 727 F.2d 1419, 1422 (9th Cir. 1984). The Ninth Circuit went

   on to find that “this consequence [is] serious, perhaps, irreparable and effectually challenged

   only by immediate appeal.” Id. (internal quotations omitted). Other courts that have addressed

   the issue have held that the irreparable harm standard is easily satisfied when a party denied the

   right to arbitrate is faced with incurring the cost of litigation in a non-arbitral forum. See, e.g.,

   Wuest v. Comcast Cable Communications Mgmt., LLC, 17-CV-04063-JSW, 2017 WL 5569819,

   at *1 (N.D. Cal. Nov. 20, 2017) (“The Court also finds that Defendants would

   be irreparably injured if the Court did not stay this action pending appeal. When a party

   is denied the opportunity to arbitrate and is required to incur the expense and delay of trial before

   being able to appeal, ‘the advantages of arbitration—speed and economy—are lost forever.’

   [Alascom, 727 F.2d at 1422].”).




                                                    6
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 7 of 8



              Moreover, further litigation in this tribunal would create a risk of inconsistent handling of

   the case by two tribunals. See, e.g., Bradford-Scott Data Corp., Inc. v. Physician Computer

   Network, Inc., 128 F.3d 504, 505 (7th Cir. 1997) (“Continuation of proceedings in the district

   court largely defeats the point of the appeal and creates a risk of inconsistent handling of the case

   by two tribunals.”) This harm is not hypothetical, as demonstrated by the broad-based class

   discovery already propounded by Plaintiffs to Jolly Dollar. If Plaintiff is forced to respond to

   those discovery requests, or any other, pursuant to the broader discovery parameters set by the

   Federal Rules of Civil Procedure, it would be irreparably harmed because it would incur

   substantial expense and might have to provide court-like discovery that would otherwise be

   unavailable to the New York Plaintiff during the more limited discovery available in AAA

   arbitration.

              In sum, the Court should stay discovery with regard to Jolly Dollar to avoid the

   irreparable harm that will be suffered by Jolly Dollar in the absence of such a stay.

       III.       CONCLUSION

              For the aforementioned reasons, Jolly Dollar respectfully requests that discovery as it

   relates to Jolly Dollar be stayed pending resolution of its Motion to Compel.


    CERTIFICATE OF GOOD FAITH CONFERENCE; CONFERRED BUT UNABLE TO
                RESOLVE ISSUES PRESENTED IN THE MOTION

              Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

   conferred with all parties or non-parties who may be affected by the relief sought in this motion

   in a good faith effort to resolve the issues but has been unable to resolve the issues.

                                                                           s/ Yaniv Adar
                                                                           Yaniv Adar, Esq.




                                                       7
Case 1:19-cv-22702-KMW Document 152 Entered on FLSD Docket 09/08/2020 Page 8 of 8



   Dated: September 8, 2020                                     Respectfully submitted,

                                                                MARK MIGDAL & HAYDEN
                                                                80 S.W. 8th Street, Suite 1999
                                                                Miami, Florida 33130
                                                                Telephone: (305) 374-0440

                                                                By: s/ Yaniv Adar
                                                                        Yaniv Adar, Esq.
                                                                        Florida Bar No. 63804
                                                                        yaniv@markmigdal.com
                                                                        Joshua A. Migdal, Esq.
                                                                        Florida Bar No. 19136
                                                                        josh@markmigdal.com
                                                                        eservice@markmigdal.com


                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 8th day of September 2020, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record, either via transmission of Notices of

   Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                                By: s/ Yaniv Adar
                                                                        Yaniv Adar, Esq.




                                                    8
